UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

STACEY MERCER,
Plaintiff, :
~against-
HISTORIC HOTELS OF :
RICHMOND, LLC, .
Defendant. 2
oe :

GEORGE B. DANIELS, District Judge:
For the reasons stated on the record at the May 5, 2021 oral argument, Defendant’s Motion
to Dismiss Plaintiff's Complaint for Lack of Personal Jurisdiction, (ECF No. 13), is GRANTED.

The Clerk of Court is directed to close the motion at ECF No. 13 and this case.

Dated: May 5, 2021
New York, New York
SO ORDERED.

Gury 8. Donel

GEQORGE(B. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
